Citation Nr: 1024637	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-17 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


ISSUE

Entitlement to service connection for bilateral hammer toe and 
foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk







INTRODUCTION

The Veteran served in the United States Army from January 1969 to 
January 1971 and received an honorable discharge.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in 
pertinent part, denied the Veteran's claim for entitlement to 
service connection for bilateral hammer toe / foot disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

The Veteran contends his foot problems, involving bilateral 
hammer toes and foot disability, pre dated service, and were 
aggravated by his service in the United States Army.  

The service entrance examination dated January 1968 notes the 
Veteran had a bilateral hammer toe condition when accepted into 
service.  The service treatment records contain complaints of 
bilateral foot pain dated March 1969.  Later in March 1969, a 
podiatry appointment record notes the Veteran needed a longer 
shoe and a larger pair were ordered.  In September 1969, the 
Veteran received a light duty physical profile for "hammer toe 
deformity bilateral."  The Veteran again reported complaints of 
pain in both feet in December 1969.  The December 1969 treatment 
note indicates "mod[erate] clawing of all toes."  The examiner 
notes there is "nothing to offer him here, [h]e already has a 
permanent profile for this condition."  On the separation 
examination record, the Veteran's bilateral hammer toe disability 
was noted as "EPTS [existing prior to service]."

A VA Compensation and Pension examination for the Veteran's 
diabetes mellitus was conducted September 2002.  The examiner 
notes that the Veteran has hammer toe deformity of all toes on 
both feet.

Washington VAMC podiatry records dated December 2003 note the 
Veteran has a decreased range of motion in major foot joints with 
ball and arch pain.  This consultation contains an indication the 
Veteran reported his hammer toe disability was diagnosed at age 
14.

A VA Compensation and Pension examination for the Veteran's 
diabetes mellitus was conducted June 2004.  The examiner notes 
that the pain the Veteran experiences in his feet is partly 
related to the pressure on his feet from his hammer toe 
deformity.  The examiner notes that the Veteran has had this 
condition since birth.

The Veteran's statements in the record indicate a level of 
bilateral foot and toe pain and loss of function.  The Veteran is 
competent to comment on his symptoms, and the Board finds his 
statements credible.

The Veteran did not bring a claim for service connection for 
bilateral hammer toe disability until October 2003.  The RO 
denied service connection in August 2004 because the evidence of 
record indicated the condition existed prior to service.  
However, the RO failed to consider if this condition was 
aggravated by service.  
38 U.S.C.A. §§ 1137, 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2009).

There is evidence of an inservice aggravation of the Veteran's 
bilateral hammer toe disability, and an indication of a current 
disability relating to this condition.  The Veteran should be 
afforded an examination to determine whether the preexisting 
hammer toe disorder was aggravated by service or whether any 
additional foot disorders manifested in service and are related 
to the current foot disorder.  

Prior to any examination, the agency of original jurisdiction 
should obtain copies of any outstanding records of pertinent 
medical treatment.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain VA records from December 2003 to 
the present related to the Veteran's 
current bilateral hammer toe and foot 
disability. 

2.	Contact the Veteran and obtain his 
assistance in identifying medical care 
providers who may have treated him for 
his bilateral hammer toe disability since 
December 2003.  Secure any necessary 
release forms and obtain copies of any 
pertinent private records of pertinent 
treatment.

3.	After any available records are added to 
the file, schedule the Veteran for a VA 
examination.  Request that the examining 
physician review the claims file and note 
the review in the examination report.  
Request that the examiner provide a 
current diagnosis of any bilateral hammer 
toe or other foot disability, and provide 
an opinion as to whether any such 
disability is at least as likely as not 
(50% probability) to have first 
manifested in service or been 
aggravated by the Veteran's period of 
service, especially including a 
discussion of the reports of pain and 
discomfort in the service treatment 
records.  Additionally, the examiner 
should provide an opinion on whether this 
condition is a product of a congenital 
disease or if it is a congenital defect.

4.	Review the claims file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, 
readjudicate the claim for entitlement to 
service connection for bilateral hammer 
toe and foot disorder.  If any benefit 
sought remains denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


